Title: To James Madison from Caleb Wallace, 20 November 1786
From: Wallace, Caleb
To: Madison, James


Dear Sir,
Danville. Novr. 20. 1786.
The Hurry of our Supreme Court forbids my now writing to you as fully as I wish to do. At present I only take the Liberty of observing, that alarmed with the multiplied Depredations committed by the Indians in this Quarter, our Militia embraced the Encouragement given by the Executive to carry on two Expeditions as the only likely Measure to disconcert the Combinations that a Number of the Savage Tribes were entering into against the Western Frontiers. Of Course Impressments became indispensable, which through the Ignorance or Zeal of some of the Officers were not made strictly agreeable to the Rules of Law and Propriety in every Instance. Therefore a Number of the most judicious of my Acquaintances are anxious to obtain an Act of Indemnity so far as they were made for Articles really necessary for the Troops and applied to their Use:  and in this Way to prevent any Advantages that might otherwise be taken at Law, and which would certainly damp that Valour that it is highly probable may again be necessary for the Preservation of our Frontiers. At the same Time we wish the Militia Law could be made more explicit and more adequate to our defence which would either prevent such irregularities in future or render them less excuseable. I shall only add that if you coincide with us in Sentiment your favourable Attention to this Matter will be gratefully acknowledged by, Dr Sir Your most obt. Servt.
Caleb Wallace
P. S. It is said that Quantities of Spiritous Liquors were impressed and other Acts of Compulsion exercised which were not indispensably necessary. These must be considered as Wanton outrages which we do not wish to have excused where they can be certainly distinguished and excepted.
C. W
